Citation Nr: 0615469	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 27, 2002 
for the grant of service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his parents





ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004, which granted service connection for 
"irritable bowel syndrome/functional bowel disorder claimed 
as loose stools and digestive problems as due to undiagnosed 
illness," effective May 27, 2002.  Because the actual 
disorder is irritable bowel syndrome, and loose stools and 
digestive problems are simply manifestations of the disorder, 
the Board has characterized the disability issue as 
"irritable bowel syndrome."  


FINDING OF FACT

1.  Irritable bowel syndrome was of service onset.

2.  The veteran's claim for service connection for irritable 
bowel syndrome was received June 10, 1994.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 10, 1994 
for the grant of service connection for irritable bowel 
syndrome are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that the effective date for the grant of 
service connection for irritable bowel syndrome should be in 
1992, when he states that he first filed a claim for the 
disorder.  

Although the veteran filed a claim for VA compensation in 
1992, he did not mention any bowel, digestive, or other 
gastrointestinal disorders or symptoms in his claim, and the 
VA examination of March 1992 noted the digestive system and 
rectum to be normal.  His initial claim for compensation for 
such a disorder was received in June 1994.  (Although not 
date-stamped, the claim was dated by the veteran June 10, 
1994, and noted to be "established" by the RO on June 17, 
1994; absent a date-stamp, the Board will use the date of 
signature, June 10, 1994, as the date of claim.)  At that 
time, he claimed service connection for "loose stools and 
digestive problems," which he said had begun in March 1991, 
about a month after he returned from Desert Storm, and that 
no cause had yet been found.  

In a rating decision dated in August 1995, the RO denied 
service connection for "loose stools and digestive 
problems."  The veteran was notified of this decision on 
August 4, 1995, and expressly stated he did not agree with 
this decision in a statement received August 5, 1996.  This 
was a timely filed notice of disagreement with the August 
1995 rating decision.  See 38 C.F.R. §§ 19.305(b), 20.201.  

However, another statement was received later in August 1996, 
and as a result, the notice of disagreement was overlooked, 
and the RO, construing the later August 1996 statement as a 
new claim, again denied service connection for "loose stools 
and digestive problems" due to undiagnosed illness in a 
December 1996 rating decision.  The veteran again filed a 
notice of disagreement, and a statement of the case was 
furnished in September 1997.  Although the substantive 
appeal, received in August 1998, was not timely, the RO 
accepted the substantive appeal because the veteran stated, 
in June 1998, that he had never received a statement of the 
case, and another copy was later mailed to him.  The Board 
also accepts the substantive appeal as timely.  See Marsh v. 
Nicholson, 19 Vet. App. 381 (2005) (RO acceptance of a notice 
of disagreement as timely created a presumption of 
timeliness).  

This appeal was forwarded to the Board in September 1999.  In 
December 1999, the veteran submitted additional evidence to 
the Board, which concluded with the following:  "When 
notified I plan to attend my Board review with family and 
friends to support my claim..."  The Board denied the appeal, 
without affording the veteran a hearing, in a decision dated 
in March 2000, on the basis that the veteran's loose stools 
and digestive problems had been diagnosed as irritable bowel 
syndrome, and, hence, did not constitute an "undiagnosed 
illness," within the meaning of the law.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

Subsequently, effective in March 2002, the law and 
regulations were amended to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only a disability resulting from an undiagnosed 
illness, but to also include a "medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms."  38 U.S.C.A. 
§ 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(i)(B).  A 
"medically unexplained chronic multisymptom illness" is "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  68 FR 34539 
(June 2003); codified at 38 C.F.R. § 3.317(a)(2)(ii).

In May 2003, the veteran filed a claim for service connection 
for irritable bowel syndrome, under the new law.  Based on 
the liberalizing law, service connection was granted by a 
rating action dated in March 2004.  The RO assigned an 
effective date of May 27, 2002, as one year prior to the date 
of claim for a benefit granted pursuant to a liberalizing 
law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) 
(2005).

The veteran appealed the effective date of that 
determination.  In the course of reviewing the appeal, the 
Board determined that the December 1999 correspondence 
received at the Board, in which the veteran said, "[w]hen 
notified I plan to attend my Board review . . .," 
constituted a request for a Board hearing.  The failure to 
have provided a hearing was a denial of due process and 
grounds for vacating the Board decision.  38 C.F.R. § 
20.904(a)(3) (2005).  Accordingly, in a decision to be 
released simultaneously with the instant decision, the Board 
VACATED the March 2000 decision.  

Since that decision has been vacated, the appeal is still 
active, and the effective date assigned must take into 
consideration that open appeal of a decision based on a claim 
received June 10, 1994.  However, the effective date of the 
liberalizing law is March 1, 2002.  Where compensation is 
awarded pursuant to a liberalizing law, the effective date of 
such award shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Thus, on this 
basis, an earlier effective date of March 1, 2002, but no 
earlier, could be assigned.

Nevertheless, for the following reasons, it is the Board's 
opinion that the evidence of record is sufficient to warrant 
service connection on the basis of direct service incurrence.  
Further, in view of the open appeal of the service connection 
issue, in the assignment of an effective date for the grant 
of service connection, the Board is not bound by the RO's 
decision to grant service connection based on the 
liberalizing law pertaining to undiagnosed illnesses.  See 
38 U.S.C.A. § 7104(a); see also Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or 
not); AB v. Brown, 6 Vet.App. 35, 38 (1993) (a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal.")  

The veteran's service medical records include a September 
1991 treatment record indicating the veteran complained of 
diarrhea since service in Saudi Arabia, although his October 
1991 separation examination report did not note any signs or 
symptoms involving the gastrointestinal system.  Likewise, a 
March 1992 VA general medical examination report found the 
veteran's digestive system and rectum to be normal.

VA evaluations in November 1993 and October 1994 noted the 
veteran's complaints of suffering from chronic loose stools 
since service in the Persian Gulf War, although examination 
findings were normal.  A January 1996 VA consultation report 
notes the veteran's history of having diarrhea since Persian 
Gulf War service.  The impression was diarrhea; at that time, 
a notation of "doubt" irritable bowel syndrome was made.  

However, a March 1996 VA treatment record noted the veteran 
continued to complain of liquid diarrhea. The assessment was 
irritable bowel syndrome. Follow-up VA treatment records in 
June 1996 and December 1996 continued to note the veteran's 
complaints of loose stools, with some abdominal pain.  
Subsequent records show that the veteran continued to 
complain of symptoms including abdominal pain and loose bowel 
movements, with examinations failing to show organic 
abnormality.  In December 1999, irritable bowel syndrome was 
diagnosed, and records dated from 2000 to 2003 show his 
continued treatment for symptoms of irritable bowel syndrome.  

The evidence of record shows that since 1993, the veteran has 
consistently complained of a chronic bowel disability, 
characterized by chronic and uncontrollable loose stools, 
with secondary abdominal pain and discomfort, which he states 
began during March 1991, while he was on active duty.  In 
addition, he has submitted affidavits from his mother and two 
long-time acquaintances, attesting to their awareness of the 
veteran's gastrointestinal problems since service.  He also 
provided testimony as to the onset and chronicity of his 
condition.  Although service medical records only show one 
occasion on which he complained of diarrhea, with no 
treatment shown until 1993, since then-which was before the 
law establishing compensation for Gulf War related 
illnesses-he has consistently related the onset to service.  

Although he is not competent to provide a cause of his 
symptoms, he is competent to report his symptoms themselves.  
See, e.g., Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
assessing the credibility and probative value to be assigned 
to his evidence, the Board observes that his testimony, 
written statements, and medical histories provided over the 
years have been remarkably consistent as to onset, and are 
credible.  Moreover, the fact that diarrhea was shown on one 
occasion in service, and that contemporaneous evidence as 
early as 1993 attributed the onset to service, adds to the 
probative value of his current statements, now a number of 
years after the fact.  The veteran's recorded history is 
consistent with a pattern of a condition that may have been 
only a nuisance at first, but by 1993, was problematic enough 
to require medical treatment.  It is supported by medical and 
lay evidence of record, and the Board finds that the evidence 
potentially to the contrary, such as the absence of any 
relevant complaints or findings on the separation 
examination, is adequately explained by relatively minor 
symptoms at that time, as compared with more significant 
orthopedic problems he was having at the same time.  

In view of these factors, the Board finds that the evidence 
is in equipoise as to whether irritable bowel syndrome, 
clearly shown by 1993, had its onset during service.  With 
the resolution of all reasonable doubt in the veteran's 
favor, he is entitled to service connection for irritable 
bowel syndrome on the basis of direct service incurrence.  

In this regard, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  In this case, as discussed 
above, the Board finds that the evidence is sufficient to 
establish entitlement to service connection on a direct 
basis.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

In this case, as discussed above, the claim was not received 
until June 10, 1994, more than one year after service.  Thus, 
the effective date cannot be earlier than this date of claim.  
In this regard, VA medical records, alone, without evidence 
of intent to apply for benefits, can only be accepted as an 
informal claim for benefits once a formal claim for 
compensation has been allowed, or disallowed for the reason 
that the service- connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b) (2005); see Crawford v. Brown, 
5 Vet. App. 33 35-36 (1993); Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  

However, as also discussed above, the veteran had irritable 
bowel syndrome by that date; thus, entitlement had arisen.  
Moreover, the appeal as to that issue has remained open.  
Accordingly, an effective date of June 10, 1994, the date of 
the veteran's initial claim for service connection for this 
disability, is warranted.  In reaching this determination, 
the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran has not been 
provided with specific notice under the VCAA of the 
information necessary to substantiate his claim for an 
earlier effective date, except for that contained in the 
statement of the case and supplemental statements of the 
case, or of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Nevertheless, these deficiencies have not prejudiced the 
outcome.  As discussed above, this decision is a grant of the 
maximum benefit available under the law, based on the facts 
of this case, i.e., the date of his initial claim for service 
connection for a condition manifested by "loose stools and 
digestive problems."  There is no reasonable possibility 
that any additional efforts to assist or notify the veteran 
would allow him to substantiate a claim for an even earlier 
effective date.  See 38 C.F.R. § 3.159(d); Manning v. 
Principi, 16 Vet. App. 534, 542 (2002) (VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter).  
Moreover, the veteran's statements and testimony both 
indicate that he has actual knowledge of the effect of the 
date of claim in setting the effective date.  Therefore, he 
is not prejudiced by the Board entering a decision at this 
time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to an earlier effective date of June 10, 1994, 
for the grant of service connection for irritable bowel 
syndrome is granted.  




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


